[Cite as Foy v. Vaughn, 2013-Ohio-5638.]
                         STATE OF OHIO, COLUMBIANA COUNTY

                                 IN THE COURT OF APPEALS

                                      SEVENTH DISTRICT

RONALD FOY,                                    )
                                               )
        PLAINTIFF-APPELLEE,                    )
                                               )                CASE NO. 12 CO 38
V.                                             )
                                               )                    OPINION
ANGELA VAUGHN,                                 )
                                               )
        DEFENDANT-APPELLANT.                   )

CHARACTER OF PROCEEDINGS:                      Civil Appeal from Court of Common
                                               Pleas, Domestic Relations Division of
                                               Columbiana County, Ohio
                                               Case No. 09DR96

JUDGMENT:                                      Reversed and Remanded

APPEARANCES:
For Plaintiff-Appellee                         No brief filed

For Defendant-Appellant                        Attorney David L. Engler
                                               839 Southwestern Run
                                               Youngstown, Ohio 44514




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                               Dated: December 17, 2013
[Cite as Foy v. Vaughn, 2013-Ohio-5638.]
DONOFRIO, J.

        {¶1}    Defendant-appellant, Angela Vaughn, appeals from a Columbiana
County Common Pleas Court judgment ruling that her objections to a magistrate’s
decision were untimely.
        {¶2}    Appellant was married to plaintiff-appellee, Ronald Foy, and two
children were born as issue of the marriage. The parties were divorced in December
2010.     Appellant was named the residential parent and appellee was granted
visitation.
        {¶3}    On March 23, 2011, appellee filed a motion to modify parental rights
and responsibilities. Various other motions by the parties followed. As a result, on
June 4, 2012, an Agreed Magistrate’s Decision was filed. The Agreed Magistrate’s
Decision incorporated a shared parenting plan as agreed to by the parties. This
Agreed Decision was signed by the magistrate and both parties’ counsel.
        {¶4}    On June 28, 2012, appellant filed objections to the magistrate’s
decision and a request to vacate the entry.          She alleged she was coerced into
accepting the shared parenting plan and did not voluntarily enter the agreement.
Appellant further stated she did not receive the Agreed Magistrate’s Decision until
June 26, 2012, after returning from a vacation. She stated that the decision had
been mailed to an old address.
        {¶5}    On July, 19, 2012, the trial court overruled the objections and denied
the request to vacate. The court noted that both parties were represented by counsel
during the proceedings. It further found the June 4 decision was mailed by the clerk
of courts office to both counsel on June 6, 2012. The court stated that even allowing
as many as six days for mail delivery, the objections were not filed until June 28, “well
beyond the 10-day deadline” for filing objections.
        {¶6}    Next, on August 6, 2012, appellant filed additional objections to the
magistrate’s decision and request to vacate entry.        These “additional objections”
repeated the original objections with the addition of appellant’s affidavit in support. In
her affidavit, appellant averred that the June 4 decision was mistakenly mailed to her
in-laws, who gave it to her on June 16 or 17. She further averred that she requested
                                                                                -2-


an objection on June 26, well within the 14-day requirement or even within a 10-day
requirement.
       {¶7}    The trial court dismissed the additional objections on August 9, 2012. It
found the additional objections “clearly relate back to the above Objections which
were already dismissed.”
       {¶8}    Appellant filed a timely notice of appeal on September 12, 2012. Noting
that the order appealed referenced the July 19, 2012 judgment entry dismissing the
original objections as untimely and the objections related back to a June 4, 2012
judgment entry adopting a shared parenting plan, this court ordered appellant to file a
memorandum demonstrating that we have authority to proceed with this appeal.
Appellant filed the memorandum. We then put on a judgment entry noting that the
filing of additional objections is not a tolling event for purposes of appeal. We stated
that the instant appeal would be “narrowly focused on the August 9, 2012 judgment
entry dismissing the additional objections.”
       {¶9}    Appellee has failed to file a brief in this matter. Therefore, we may
consider appellant's statement of the facts and issues as correct and reverse the
judgment if appellant's brief reasonably appears to sustain that action. App.R. 18(C).
       {¶10} Appellant raises a single assignment of error that states:

               THE COURT COMMITTED PLAN [sic.] ERROR IN ITS
       DECISION      TO    DENY    THE     ADDITIONAL      OBJECTIONS       AND
       REQUEST TO VACATE BY CONCLUDING THAT THEY RELATED
       BACK TO THE OBJECTIONS PREVIOUSLY DISMISSED.

       {¶11} Appellant contends the trial court summarily dismissed her “additional
objections and request to vacate” by wrongfully concluding that they related back to
her previously dismissed objections. She asserts the court failed to address the
issue she raised, that being the original objections filed on June 28, 2012, were
timely filed because a 14-day time period existed as opposed to a 10-day period for
filing those objections as the trial court found. She further asserts the court failed to
                                                                                  -3-


address the affidavit she attached to show that filing of her original objections was
timely.      Appellant argues that because she was not timely served with the
magistrate’s decision, the period of time to file her objections should have been
extended.
          {¶12} The Agreed Magistrate’s Decision was filed on June 4, 2012. Copies of
the Agreed Magistrate’s Decision were mailed to the parties and to their respective
counsel on June 6, 2012.
          {¶13} Appellant filed her original objections on June 28, 2012, 22 days after
the Agreed Magistrate’s Decision was mailed.
          {¶14} Civ.R. 53(D)(3)(b)(i) provides a party may file written objections to a
magistrate's decision within 14 days of the filing of the decision. Pursuant to the
“mailbox rule” of Civ.R.6(D), three days shall be added to the prescribed period for
filing. Thus, appellant had 17 days from June 6, in which to file her objections. Thus,
barring any unusual circumstances, her original objections should have been filed by
June 23.
          {¶15} But Civ.R. 53(D)(5) provides that the trial court shall allow a reasonable
extension of time to file objections for good cause shown. “Good cause” includes the
“failure by the clerk to timely serve the party seeking the extension with the
magistrate's order or decision.” Civ.R. 53(D)(5).
          {¶16} Appellant asserted in her affidavit attached to her “additional objections”
that the clerk failed to timely serve her because the clerk did not mail the Agreed
Magistrate’s Decision to her correct address. Therefore, she averred that she did not
receive the Agreed Magistrate’s Decision until June 16 or 17.
          {¶17} The Certificate of Mailing shows that a copy of the decision was mailed
to appellant at 11311 Beaver Creek Road, Salem, Ohio.
          {¶18} In her affidavit, however, appellant averred that the Beaver Creek Road
address was her in-laws’ address. (Vaughn Aff. ¶7). She further averred that her
actual physical address for the past two years has been 4300 West Garfield Road,
Columbiana, Ohio and her actual mailing address for the past three years has been
                                                                                   -4-


P.O. Box 72, Washingtonville, Ohio. (Vaughn Aff. ¶1). Appellant averred that, during
the last three years, she has disclosed both the P.O. Box and West Garfield Road
addresses in open court when questioned by counsel or the court. (Vaughn Aff. ¶3).
       {¶19} The trial court never addressed appellant’s argument in its August 9,
2012 judgment. The court simply concluded that because the additional objections
“clearly relate back” to the original objections “which were already dismissed,” the
additional objections were “dismissed as well.”
       {¶20} But as appellant demonstrated by her affidavit and by the Certificate of
Mailing, we can see that the clerk did not timely serve appellant with the magistrate’s
decision because it was mailed to an incorrect address. This was “good cause”
within the meaning of Civ.R. 53(D)(5) for a reasonable extension of time to file
objections.
       {¶21} Appellant filed her objections on June 28, 2012. This was only five
days past the date when her objections were due.              A five-day extension is
reasonable under the facts of this case.
       {¶22} Based on Civ.R. 53(D)(5), the trial court should have allowed appellant
an extension of time to file her original objections because appellant demonstrated
that the clerk failed to timely serve her with the Agreed Magistrate’s Decision.
       {¶23} Accordingly, appellant’s sole assignment of error has merit.
       {¶24} For the reasons stated above, the trial court’s August 9, 2012 judgment
is hereby reversed and the matter is remanded so that the trial court may consider
the merits of appellant’s June 28, 2012 objections.

Vukovich, J., concurs.

DeGenaro, P.J., concurs.